Electronically Filed
Intermediate Court of Appeals
CAAP-XX-XXXXXXX
15-MAY-2019
08:12 AM
  NOT FOR PUBLICATION IN WEST'S HAWAI'I REPORTS AND PACIFIC REPORTER

             (3) Morell did not file either document or request an
extension of time;
             (4) On March 5, 2019, the appellate clerk notified
Morell that the time for filing the statement of jurisdiction and
opening brief had expired, the matter would be called to the
court's attention on March 15, 2019, for appropriate action,
which could include dismissal of the appeal, under Hawai'i Rules
of Appellate Procedure Rules 12.l(e) and 30, and Morell may
request r�lief from default by motion; and
          (5) Morell took no further action in this appeal.
             Therefore, IT IS HEREBY ORDERED that the appeal is
dismissed.
             Dated: Honolulu, Hawai'i, May 15, 2019.


                                       �tM.�
                                       Chief J�dge (j




                                       Associate Judge




                                   2